
ALRT LETTERHEAD
 
 

 
ALR Technologies Inc.
 
3350 Riverwood Pkwy
 
Suite 1900, Atlanta, GA 20229
 
Tel: 678-881-0002
 
Fax: 678-881-1418
  Email: info@alrt.com

 
 
Mr. Lawrence Weinstein
13436 Blue Heron Loop
Chesterfield, VA  23838
 
June 30, 2010


Dear Mr. Weinstein:
Re:  Employment Agreement -   ALR Technologies Inc. ( “ALRT” or the
“Corporation”)
 
The purpose of this letter is to confirm our understanding as to the terms of
your employment with ALRT
 
1.   EMPLOYMENT AS PRESIDENT AND COO
 
ALRT is pleased to confirm your employment as President and Chief Operating
Officer of the Corporation with such duties as may be agreed between you and the
Board of Directors from time to time.As soon as practicable ALRT will take the
necessary steps to cause your election or appointment to the Board of Directors.
 
2.   TERM OF EMPLOYMENT
 
Unless terminated pursuant to the terms hereof, the term of your employment
shall be for one year commence on July 1, 2010 and automatically renew for
subsequent one year periods.   Upon termination of your employment the
Corporation may treat this Agreement as your resignation from the Board of
Directors.


3.   COMPENSATION
 
Your compensation for the initial three months of the term, i.e. for the three
months ending September 30, 2010 shall be the issuance to you of 2,000,000 fully
paid shares of ALRT stock. Such shares will be deemed to have been earned as at
July 1, 2010 and you agree to complete such reasonable documentation in
connection with the subscription for and issuance of such shares as the
Corporation’s counsel shall advise. The price of such shares shall be the lowest
price available under the circumstances under applicable securities laws. ( NTD:
Can we fix the price now and specify it in the Agreement?$0.025).Undersuch  laws
the shares may be subject to a “hold period” and resale may be subject to
certain conditions. For the second three months of the term, from October 1 to
December 31, 2010 your compensation shall be the sum of $22,500 payable in three
equal monthly installments of $7,500, payable on the last day of each month,
prorated for any partial month during the term. For the final six months of the
first term your compensation shall be $78,000 payable in six equal monthly
installments of $13,000,  payable on the last day of each month, prorated for
any partial month during the term.Prior to the end of each term, salary for
subsequent terms shall be agreed upon by you and the Board of Directors, but
shall not be less than 13,000 per month, payable on the last day of each month,
prorated for any partial month during the term.


 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.   BENEFITS
 
Other than   ( insert no. -4) of weeks of vacation , to be taken at such time or
times as you may decide in your discretion, you will not be entitled to any
benefits and will be responsible for your own  insurance, medical and dental
costs.
 
5.   OBLIGATIONS TO ALRT
 
You will comply with all ALRT Policies as amended from time to time.


6.   CONFIDENTIALITY
 
In the course of your duties, you will obtain knowledge of ALRT matters of a
technical or business nature that are confidential, such as know-how, trade
secrets, secret business information, plans, data, processes, techniques,
customer information, inventions, discoveries, patterns, devices, etc. but
specifically excluding such information and skills generally known in ALRT’s
trade and business, information made public by ALRT or generally of a public
nature, and knowledge of ALRT not constituting a trade secret ( the
“Confidential Information”). You agree that such Confidential Information shall
not be disclosed to anyone outside not in a confidential relationship with ALRT
( whether  as an employee or independent contractor or otherwise) without the
express written authorization of ALRT.


7.   VOLUNTARY TERMINATION
 
Either you or ALRT may , at any time, terminate this Agreement and your
employment by providing written notice of termination to the other. The notice
of termination will be effective sixty (60) days after delivery or at
such  later time as may be specified in the notice.


8.   TERMINATION FOR CAUSE
 
Your employment and this Agreement may be terminated by ALRT at any time for
Cause or Material Breach by written notice of termination which shall be
effective upon delivery of such notice to you or such later time as may be
specified in such notice. As used herein “Cause” means (i) any act of fraud,
misappropriation, embezzlement or like act of dishonesty; (ii) gross misconduct,
misfeasance or malfeasance in connection with the services performed by you
pursuant to this Agreement, which shall include absolute neglect of duty, gross
negligence, disloyalty, unnecessarily endangering, damaging or destroying life
or property, or similar conduct injurious to the business of ALRT; or behavior
which adversely reflects on the reputation of ALRT, such as substance abuse,
public intoxication, conviction of a felony involving moral turpitude, or acts
of similar magnitude. As used herein “Material Breach” means material neglect by
you of your duties and obligations under this Agreement, which neglect or breach
continues for a period of thirty (30) days after you are given written notice
specifying the breach or conduct complained of, during which period such neglect
or breach shall not have been remedied.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 


9.   EXPENSES
 
The Corporation will be responsible for, or will reimburse, all of your
reasonable expenses incurred in the course of your performing services for ALRT
under this Agreement. You agree to provide reasonable documentation to ALRT as
may be required for ALRT’s accounting and tax obligations.
 
10.   GENERAL
 
(i)  
In the event that any provision of this Agreement is declared to be void or
invalid by a court of competent jurisdiction, the remaining provisions or parts
of this Agreement are severable and shall remain in full force and effect.

(ii)  
This Agreement is governed by and is to be construed in accordance with the laws
of the State of Nevada.

(iii)  
Time is of the essence of this Agreement.

(iv)  
No modification of this Agreement is valid unless made in writing and signed by
both parties.

 
We trust the terms of this letter are acceptable to you and upon your signing
where indicated below this  letter will become a binding Agreement between ALRT
and yourself.
 
 
Yours Truly
 
ALR TECHNOLOGIES INC.
 
SIDNEY S L CHAN
Per:  Sidney S L Chan
Chairman and Chief Executive Officer
 
 
The undersigned accepts and agrees to the terms of this Agreement, effective as
of June 30, 2010
 
Signed:  LAWRENCE WEINSTEIN
Lawrence Weinstein
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
